








Exhibit 10.49

[Form of Restricted Stock Agreement]




 RESTRICTED SHARE AWARD AGREEMENT




pursuant to the




FIRST ALBANY COMPANIES INC.

2003 NON-EMPLOYEE DIRECTORS STOCK PLAN




*  *  *  *  *

Participant:  




Grant Date:  




Number of Restricted Shares granted:  







*  *  *  *  *




THIS AWARD AGREEMENT (this “Agreement”), dated as of the Grant Date specified
above, is entered into by and between First Albany Companies Inc., a New York
corporation (the “Company”), and the Participant specified above, pursuant to
the First Albany Companies Inc., 2003 Non-Employee Directors Stock Plan, as in
effect and as amended from time to time (the “Plan”);




WHEREAS, the Company adopted and maintains the Plan to promote the interests of
the Company, its Subsidiaries (as defined in the Plan) and its shareholders by
further aligning the intentions of the Company’s non-employee directors with
those of the Company’s shareholders; and




WHEREAS, the Plan provides for the grant of Restricted Shares to the Company’s
non-employee directors;




NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:




1.  Incorporation By Reference; Plan Document Receipt.  This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time if such amendments are expressly intended to apply to the grant of the
award provided for herein), all of which terms and provisions are made a part of
and incorporated in this Agreement as if they were each expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto under the Plan.  The Participant hereby
acknowledges receipt of a true copy of the Plan and that the Participant has
read the Plan carefully and fully understands its content.  In the event of any
conflict between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall control.  




2.  Grant of Restricted Share Award.  The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of Restricted
Shares specified above.  Except as otherwise provided by Section 12.2 of the
Plan, the Participant agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s stockholder
interest in the Company for any reason.




3.  Vesting.  




3.1

 If the Participant continuously remains a member of the Board, the Restricted
Shares subject to this grant shall become unrestricted and vested as follows:






[      ]




3.2

 If the Participant ceases to be a member of the Board due to death or
Disability, the Participant shall become 100% vested in any such Restricted
Shares as of the date the Participant ceases to be a member of the Board.






4.  Delivery of Restricted Shares; Forfeiture Events.  




4.1

Subject to Section 7.7 of the Plan, after the lapse of the restrictions in
respect of a grant of Restricted Shares, the Participant shall be entitled to
receive unrestricted shares of Common Stock.




4.2

Unless otherwise determined by the Board, this Restricted Share Award shall
terminate and be of no force or effect in accordance with and to the extent
provided by the terms and provisions of Section 10 of the Plan.




4.3

If (i) the Participant attempts to pledge, encumber, assign, transfer or
otherwise dispose of any of the Restricted Shares (except as permitted by
Section 5 of this Agreement) or the Restricted Shares become subject to
attachment or any similar involuntary process in violation of this Agreement, or
(ii) the Participant ceases to be a member of the Board other than under the
circumstances covered by Section 3.2, then any Restricted Shares that have not
previously vested shall be forfeited by the Participant to the Company, the
Participant shall thereafter have no right, title or interest whatever in such
Restricted Shares, and, if the Company does not have custody of any and all
certificates representing Restricted Shares so forfeited, the Participant shall
immediately return to the Company any and all certificates representing
Restricted Shares so forfeited.




5.  Non-transferability.  Restricted Shares, and any rights and interests with
respect thereto, issued under this Agreement and the Plan shall not, prior to
vesting, be sold, exchanged, transferred, assigned or otherwise disposed of in
any way by the Participant (or any beneficiary(ies) of the Participant), other
than by testamentary disposition by the Participant or the laws of descent and
distribution.  Any such Restricted Shares, and any rights and interests with
respect thereto, shall not, prior to vesting, be pledged, encumbered or
otherwise hypothecated in any way by the Participant (or any beneficiary(ies) of
the Participant) and shall not, prior to vesting, be subject to execution,
attachment or similar legal process.  Any attempt to sell, exchange, transfer,
assign, pledge, encumber or otherwise dispose of or hypothecate in any way any
of the Restricted Shares, or the levy of any execution, attachment or similar
legal process upon the Restricted Shares, contrary to the terms and provisions
of this Agreement and/or the Plan shall be null and void and without legal force
or effect.




6.  Entire Agreement; Amendment.  This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter contained herein,
and supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter.  The Board shall have
the right, in its sole discretion, to modify or amend this Agreement from time
to time in accordance with and as provided in the Plan; provided, however, that
no such modification or amendment shall materially adversely affect the rights
of the Participant under this Agreement without the consent of the Participant.
 The Company shall give written notice to the Participant of any such
modification or amendment of this Agreement as soon as practicable after the
adoption thereof.  This Agreement may also be modified or amended by a writing
signed by both the Company and the Participant.




7.  Notices.  Any notice which may be required or permitted under this Agreement
shall be in writing, and shall be delivered in person or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows.




7.1

 If such notice is to the Company, to the attention of the Secretary of First
Albany Companies Inc., 677 Broadway, Albany, New York 12207 or at such other
address as the Company, by notice to the Participant, shall designate in writing
from time to time.






7.2

 If such notice is to the Participant, at his or her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.






8.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles of conflict of laws thereof.




9.  Compliance with Laws.  The issuance of the Restricted Shares or Common Stock
pursuant to this Agreement shall be subject to, and shall comply with, any
applicable requirements of any federal and state securities laws, rules and
regulations (including, without limitation, the provisions of the Securities Act
of 1933, the Exchange Act and the respective rules and regulations promulgated
thereunder) and any other law or regulation applicable thereto.  The Company
shall not be obligated to issue any of the Restricted Shares or Common Stock
pursuant to this Agreement if any such issuance would violate any such
requirements.




10.  Binding Agreement; Assignment.  This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns.  The Participant shall not assign any part of this Agreement without
the prior express written consent of the Company.




11.  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.




12.  Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.




13.  Further Assurances.  Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as any party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.




14.  Severability.  The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his hand, all as
of the Grant Date specified above.




FIRST ALBANY COMPANIES INC.













By:

__________________________________










__________________________________

[Participant’s name]
















  

#

 





